UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2013 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31993 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 25-1655321 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 20810 Fernbush Lane Houston, Texas (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(281) 821-9091 (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [√]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[√]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[√] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[√]No At April 30, 2013, there were 16,612,254 shares outstanding of the issuer’s common stock, par value $0.01 per share. 1 STERLING CONSTRUCTION COMPANY, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 26 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 27 ITEM 4. MINE SAFETY DISCLOSURES 27 ITEM 5. OTHER INFORMATION 27 ITEM 6. EXHIBITS 28 SIGNATURES 29 2 PART I Item 1. Financial Statements STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Contracts receivable, including retainage Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred tax asset, net Receivables from and equity in construction joint ventures Other current assets Total current assets Property and equipment, net Goodwill Long-term deferred tax asset, net Other assets, net Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Billings in excess of costs and estimated earnings on uncompleted contracts Current maturities of long-term debt 73 Accrued compensation Current obligation for noncontrolling owners’ interest in subsidiaries and joint ventures Other current liabilities Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Other long-term liabilities Total long-term liabilities Commitments and contingencies (Note 8) Obligations for noncontrolling owners’ interests in subsidiaries and joint ventures Equity: Sterling stockholders’ equity: Preferred stock, par value $0.01 per share; 1,000,000 shares authorized, none issued Common stock, par value $0.01 per share; 19,000,000 shares authorized, 16,612,254 and 16,495,216 shares issued Additional paid in capital Retained earnings Accumulated other comprehensive income Total Sterling common stockholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of revenues (109,650 ) (96,552 ) Gross profit General and administrative expenses (9,611 ) (7,666 ) Other operating income, net Operating loss (7,974 ) (4,562 ) Gain on sale of securities and other Interest income Interest expense (99 ) (385 ) Loss before income taxes and earnings attributable to noncontrolling owners’ interests (7,219 ) (3,781 ) Income tax benefit Net income (loss) (4,419 ) Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures (161 ) (7,695 ) Net loss attributable to Sterling common stockholders $ ) $ ) Net loss per share attributable to Sterling common stockholders: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding used in computing per share amounts: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Amounts in thousands) (Unaudited) Three Months Ended March 31, Net loss attributable to Sterling common stockholders $ ) $ ) Net income (loss) attributable to noncontrolling owners’ interests included in equity (18 ) Net income (loss) attributable to noncontrolling owners’ interests included in liabilities (25 ) Add /(deduct) other comprehensive income, net of tax: Realized gain from sale of available-for-sale securities (307 ) (299 ) Change in unrealized holding gain on available-for-sale securities Realized (gain) loss from settlement of derivatives (17 ) 2 Change in the effective portion of unrealized gain in fair market value of derivatives 45 Comprehensive income (loss) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2013 (Amounts in thousands) (Unaudited) STERLING CONSTRUCTION COMPANY, INC. STOCKHOLDERS Addi- tional Accu- mulated Other Compre- hensive Noncon- Common Stock Treasury Stock Paid in Retained Income trolling Shares Amount Shares Amount Capital Earnings (Loss) Interests Total Balance at January 1, 2013 $ Net income (loss) (4,580 ) (4,394 ) Other comprehensive loss (279 ) (279 ) Stock issued upon optionexercises 3 9 9 Tax impact from exercise of stock options (15 ) (15 ) Issuance and amortization of restricted stock 1 Revaluation of noncontrolling interest, net of tax (1,854 ) (1,854 ) Balance at March 31, 2013 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss attributable to Sterling common stockholders $ ) $ ) Plus: Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures Net income (loss) (4,419 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Gain on disposal of property and equipment (100 ) (1,204 ) Deferred tax benefit (139 ) (2,951 ) Interest expense accreted on discounted liabilities Stock-based compensation expense Gain on sale of securities and other (471 ) (649 ) Tax impact from exercise of stock options 15 Other 18 Changes in operating assets and liabilities: Decrease in contracts receivable Increase in costs and estimated earnings in excess of billings on uncompleted contracts (13,739 ) (1,312 ) (Increase) decrease in receivables from and equity in construction joint ventures (1,489 ) Increase in income tax receivable (2,672 ) (1,079 ) Increase in inventories, deposits and other current assets (1,881 ) (1,906 ) Increase in accounts payable Increase (decrease) in billings in excess of costs and estimated earnings on uncompleted contracts (6,048 ) Increase (decrease) in accrued compensation and other liabilities 81 (2,303 ) Net cash provided by (used in) operating activities (10,248 ) Cash flows from investing activities: Additions to property and equipment (4,898 ) (5,910 ) Proceeds from sales of property and equipment Purchases of short-term securities, available for sale (505 ) (9,779 ) Sales of short-term securities, available for sale Net cash provided by (used in) investing activities (1,058 ) Cash flows from financing activities: Cumulative daily drawdowns – Credit Facility Cumulative daily repayments – Credit Facility (48,179 ) (1,000 ) Tax impact from exercise of stock options (15 ) Other 5 (81 ) Net cash used in financing activities (12,301 ) (81 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ 21 $ Non-cash items: Revaluation of noncontrolling interest obligations, net of tax $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Summary of Business and Significant Accounting Policies Basis of Presentation Sterling Construction Company, Inc. (“Sterling” or “the Company”), a Delaware corporation, is a leading heavy civil construction company that specializes in the building and reconstruction of transportation and water infrastructure projects in Texas, Utah, Nevada, Arizona, California and other states in which there are construction opportunities. Our transportation infrastructure projects include highways, roads, bridges and light rail, and our water infrastructure projects include water, wastewater and storm drainage systems. The accompanying condensed consolidated financial statements include the accounts of subsidiaries and construction joint ventures in which the Company has a greater than 50% ownership interest or otherwise controls such entities, and all significant intercompany accounts and transactions have been eliminated in consolidation. For all periods presented, the Company had no subsidiaries where its ownership interests were less than 50%. Under accounting principles generally accepted in the United States (“GAAP”), the Company must determine whether each entity, including joint ventures in which it participates, is a variable interest entity.This determination focuses on identifying which owner or joint venture partner, if any, has the power to direct the activities of the entity and the obligation to absorb losses of the entity or the right to receive benefits from the entity disproportionate to its interest in the entity, which could have the effect of requiring us to consolidate the entity in which we have a non-majority variable interest. We determined that Myers is a variable interest entity. As discussed further in Note 3 of the Notes to Consolidated Financial Statements included in the annual report on Form 10-K for the year ended December 31, 2012 (“2012 Form 10-K”), the Company determined that it exercises primary control over activities of the partnership and it is exposed to more than 50% of potential losses from the partnership.Therefore, the Company consolidates this partnership in the consolidated financial statements and includes the other partners’ interests in the equity and net income of the partnership in the balance sheet line item “Noncontrolling interests” in “Equity” and the statement of operations line item “Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures,” respectively. Where the Company is a noncontrolling joint venture partner, its share of the operations of such construction joint venture is accounted for on a pro rata basis in the consolidated statements of operations and as a single line item (“Receivables from and equity in construction joint ventures”) in the consolidated balance sheets.See Note 3 for further information regarding the Company’s construction joint ventures, including those where the Company does not have a controlling ownership interest. The condensed consolidated financial statements included herein have been prepared by Sterling, without audit, in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the 2012 Form 10-K.Certain information and note disclosures prepared in accordance with GAAP have been either condensed or omitted pursuant to SEC rules and regulations.The condensed consolidated financial statements reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly the Company’s financial position at March 31, 2013 and the results of operations and cash flows for the periods presented.The December 31, 2012 condensed consolidated balance sheet data was derived from audited financial statements, but, as discussed above, does not include all disclosures required by GAAP.Interim results may be subject to significant seasonal variations, and the results of operations for the three months ended March 31, 2013 are not necessarily indicative of the results to be expected for the full year or subsequent quarters. Significant Accounting Policies The Company’s significant accounting policies are more fully described in Note 1 of the Notes to Consolidated Financial Statements in the 2012 Form 10-K.These accounting policies include, but are not limited to, those related to: ·contracts receivable, including retainage ·valuation of property and equipment, goodwill and other long-lived assets ·construction joint ventures 8 ·income taxes ·segment reporting There have been no material changes to significant accounting policies since December 31, 2012. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Certain of the Company’s accounting policies require higher degrees of judgment than others in their application. These include the recognition of revenue and earnings from construction contracts under the percentage-of-completion method, the valuation of long-term assets (including goodwill), and income taxes.Management continually evaluates all of its estimates and judgments based on available information and experience; however, actual amounts could differ from those estimates. Construction Revenue Recognition The Company is a general contractor which engages in various types of heavy civil construction projects principally for public (government) owners. Credit risk is minimal with public owners since the Company ascertains that funds have been appropriated by the governmental project owner prior to commencing work on such projects. While most public contracts are subject to termination at the election of the government entity, in the event of termination the Company is entitled to receive the contract price for completed work and reimbursement of termination-related costs. Credit risk with private owners is minimized because of statutory mechanics liens, which give the Company high priority in the event of lien foreclosures following financial difficulties of private owners. Revenues are recognized on the percentage-of-completion method, measured by the ratio of costs incurred up to a given date to estimated total costs for each contract.Our contracts generally take 12 to 36 months to complete. Contract costs include all direct material, labor, subcontract and other costs and those indirect costs related to contract performance, such as indirect salaries and wages, equipment repairs and depreciation, insurance and payroll taxes. Administrative and general expenses are charged to expense as incurred. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. Changes in job performance, job conditions and estimated profitability, including those changes arising from contract penalty provisions and final contract settlements may result in revisions to costs and income and are recognized in the period in which the revisions are determined. Changes in estimated revenues and gross margin during the three months ended March 31, 2013 resulted in a net charge of $4.3 million included in the operating results and a $2.8 million after-tax charge or $0.17 per diluted share attributable to Sterling common stockholders. Financial Instruments The fair value of financial instruments is the amount at which the instrument could be exchanged in a current transaction between willing parties.The Company’s financial instruments are cash and cash equivalents, short-term investments, contracts receivable, derivatives, accounts payable, mortgage payable, a credit facility with Comerica Bank (“Credit Facility”), certain noncontrolling owners’ interests in subsidiaries and an earn-out liability related to the acquisition of J. Banicki Construction, Inc. (“JBC”).The recorded values of cash and cash equivalents, short-term investments, contracts receivable and accounts payable approximate their fair values based on their short-term nature.We currently have one long-term contract receivable which is discounted at 4.25% and recorded at fair value.Interest earned related to the long-term contract receivable was $52,000 for the quarter. The recorded value of the Credit Facility debt approximates its fair value, as interest approximates market rates.See Note 5 regarding the fair value of derivatives and Note 9 regarding the fair value of certain noncontrolling owners’ interests in subsidiaries and the earn-out liability.We had one mortgage outstanding at March 31, 2013 and December 31, 2012 with a remaining balance of $244,000 and $262,000, respectively.The mortgage was accruing interest at 3.50% at both March 31, 2013 and December 31, 2012 and contains pre-payment penalties.At March 31, 2013 and December 31, 2012, the fair value of the mortgage approximated book value. To determine the fair value of the mortgage, the amount of future cash flows was discounted using the Company’s borrowing rate on its Credit Facility.The Company does not have any off-balance sheet financial instruments other than operating leases (see Note 13 of the Notes to Consolidated Financial Statements in the 2012 Form 10-K). Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board issued amended authoritative guidance associated with comprehensive income which requires companies to provide information about the amounts that are reclassified out of accumulated other comprehensive income by component. Additionally, companies are required to present significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income. The amendment was effective for the Company on January 1, 2013. The impact of the adoption of this guidance on our condensed consolidated financial statements was limited to the provision of the additional disclosures. We have presented the disclosures required by this amendment in Note 6. 9 2. Cash and Cash Equivalents and Short-term Investments The Company considers all highly liquid investments with original or remaining maturities of three months or less at the time of purchase to be cash equivalents.At March 31, 2013, approximately $4.0 million of cash and cash equivalents were fully insured by the FDIC under its standard maximum deposit insurance amount guidelines.At March 31, 2013, cash and cash equivalents included $542,000 belonging to majority-owned joint ventures that are consolidated in these financial statements which generally cannot be used for purposes outside such joint ventures. Short-term investments include mutual funds and government bonds which are considered available-for-sale securities.Government bonds have maturity dates of 2013-2050.At March 31, 2013 and December 31, 2012, the Company had short-term investments as follows (amounts in thousands): March 31, 2013 Total Fair Value Level 1 Level 2 Gross Unrealized Gains (pre-tax) Gross Unrealized Losses (pre-tax) Mutual funds $ Municipal bonds ) Total securities available-for-sale $ ) December 31, 2012 Total Fair Value Level 1 Level 2 Gross Unrealized Gains (pre-tax) Gross Unrealized Losses (pre-tax) Mutual funds $ 9 Municipal bonds Total securities available-for-sale $ The amortized cost basis of the above securities at March 31, 2013 and December 31, 2012 was $20.5 million and $48.1 million, respectively.Municipal bond securities are the only securities held by the Company where fair value does not equal amortized cost.The amortized cost for municipal bond securities was $20.5 million at March 31, 2013 and December 31, 2012, respectively. The valuation inputs for Levels 1, 2 and 3 are as follows: Level 1 Inputs –Based upon quoted prices for identical assets in active markets that the Company has the ability to access at the measurement date. Level 2 Inputs – Based upon quoted prices (other than Level 1) in active markets for similar assets, quoted prices for identical or similar assets in markets that are not active, inputs other than quoted prices that are observable for the asset such as interest rates, yield curves, volatilities and default rates and inputs that are derived principally from or corroborated by observable market data. Level 3 Inputs – Based on unobservable inputs reflecting the Company’s own assumptions about the assumptions that market participants would use in pricing the asset based on the best information available. The Company had no short-term investments valued with Level 3 inputs at either of the balance sheet dates. Gains and losses realized on short-term investment securities are included in “Gain on sale of securities and other” in the accompanying statements of operations.Unrealized gains (losses) on short-term investments are included in accumulated other comprehensive income (loss) in stockholders’ equity, net of tax, as the gains and losses may be temporary.For the three months ended March 31, 2013 and 2012, total proceeds from sales of short-term investments were $28.2 million and $11.3 million with gross realized gains of $486,000 and $460,000 and gross realized losses of $4,000 and $0, respectively.Accumulated other comprehensive income (loss) at March 31, 2013 included unrealized gains (losses) on short-term investments of $580,000 less the associated taxes of $209,000.Upon the sale of short-term investments, the cost basis used to determine the gain or loss is based on the specific identification of the security sold.All items included in accumulated other comprehensive income (loss) are at the corporate level, and no portion is attributable to noncontrolling interests. 10 For the three months ended March 31, 2013 and 2012, the Company earned interest income of $229,000 and $353,000, respectively.These amounts are recorded in interest income in our condensed consolidated statement of operations. 3. Construction Joint Ventures We participate in various construction joint venture partnerships.Generally, each construction joint venture is formed to accomplish a specific project and is jointly controlled by the joint venture partners.See Note 6 of the Notes to Consolidated Financial Statements in the 2012 Form 10-K for further information.Condensed combined financial amounts of joint ventures in which the Company has a noncontrolling interest and the Company’s share of such amounts which are included in the Company’s condensed consolidated financial statements are shown below (amounts in thousands): March 31, December 31, Total combined: Current assets $ $ Less current liabilities (45,606 ) (48,002 ) Net assets $ $ Backlog $ $ Sterling’s noncontrolling interest in backlog $ $ Sterling’s receivables from and equity in net assets of construction joint ventures $ $ Three Months Ended March 31, Total combined: Revenues $ $ Income before tax ) Sterling’s noncontrolling interest: Revenues $ $ Income before tax ) 4. Property and Equipment Property and equipment are summarized as follows (amounts in thousands): March 31, December 31, Construction equipment $ $ Transportation equipment Buildings Office equipment Land Water rights Less accumulated depreciation (66,937 ) (63,543 ) $ $ 11 5. Derivative Financial Instruments The Company enters into various fixed rate commodity swap contracts in an effort to manage its exposure to price volatility of diesel fuel.Historically, fuel prices have been volatile because of supply and demand factors, worldwide political factors and general economic conditions.The objective of the Company in executing the hedge is to mitigate the fuel price volatility that could adversely affect forecasted cash flows and earnings related to construction contracts.Swaps are designed so that the Company receives or makes payments based on a differential between fixed and variable prices for off-road ultra-low sulfur diesel (“ULSD”).The Company has designated its commodity derivative contracts as cash flow hedges designed to achieve more predictable cash flows, as well as to reduce its exposure to price volatility.While the use of derivative instruments limits the downside risk of adverse price movements, they also limit future benefits from reductions in costs as a result of favorable market price movements. All of the Company’s outstanding derivative financial instruments are recognized on the balance sheet at their fair values.The Company has a master netting arrangement with the counterparty; however, amounts are recorded gross on the balance sheet.All changes in the fair value of outstanding derivatives, except any ineffective portion, are recorded in accumulated other comprehensive income (loss) until earnings are impacted by the hedged transaction.Amounts in accumulated other comprehensive income (loss) are reclassified to earnings when the related hedged items affect earnings or the anticipated transactions are no longer probable.All items included in accumulated other comprehensive income (loss) are at the corporate level, and no portion is attributable to noncontrolling interests. At March 31, 2013, accumulated other comprehensive income (loss) consisted of unrecognized gains of $51,000, less the associated taxes of $18,000, representing the unrealized change in mark-to-market value of the effective portion of the Company’s commodity contracts, designated as cash flow hedges, as of the balance sheet date.For the three months ended March 31, 2013, the Company recognized a pre-tax net realized cash settlement gain on commodity contracts of $26,000. At March 31, 2013, the Company had hedged its exposure to the variability in future cash flows from forecasted diesel fuel purchases totaling 965,000 gallons.The monthly volumes hedged range from 10,000 gallons to 20,000 gallons over the period from April 2013 to December 2014 at fixed prices per gallon ranging from $2.79 to $3.24.During April 2013, the Company entered into commodity contracts to hedge 1.2 million gallons of forecasted diesel fuel purchases for the period from May 1, 2013 to August 31, 2015 at an average price of $2.75. The derivative instruments are recorded on the consolidated balance sheet at fair value as follows (amounts in thousands): Balance Sheet Location March 31, December 31, Derivative assets: Deposits and other current assets $ 27 $ 7 Other assets, net 24 1 $ 51 $ 8 Derivative liabilities: Other current liabilities $ $ Other long-term liabilities $ $ The following table summarizes the effects of commodity derivative instruments on the consolidated statements of operations and comprehensive income (loss) for the three months ended March 31, 2013 and 2012 (amounts in thousands): March 31, March 31, Increase in fair value of derivatives included in other comprehensive income (loss) - effective portion $
